                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
RUTH WANJIKU KAGECHE and MARY
NYAMBURA KAGECHE as Personal                                  In re: Ethiopian Airlines Flight
Representatives for the ESTATE OF FR. GEORGE                  ET 302 Crash
MUKUA KAGECHE, Deceased
                                                              Lead Case: 1:19-CV-02170
                        Plaintiffs,
                                                              Hon. Jorge L. Alonso
        v.
                                                              This filing applies to:
THE BOEING COMPANY, a Delaware
Corporation; and ROSEMOUNT AEROSPACE,                         Case No. 1:19-CV-07701
INC, a Delaware Corporation; and ROCKWELL
COLLINS, INC., a Delaware corporation,

                        Defendants.



     DEFENDANT ROCKWELL COLLINS, INC.’S ANSWER AND AFFIRMATIVE
             DEFENSES TO PLAINTIFFS’ COMPLAINT AT LAW

       NOW COMES Defendant, ROCKWELL COLLINS, INC. (“ROCKWELL COLLINS”), by

and through its attorneys, FITZPATRICK & HUNT, PAGANO, AUBERT, LLP, and for its Answer

and Affirmative Defenses to Plaintiffs’ Complaint at Law alleges and shows to the court as follows:

                                              PARTIES

       1.      This is an action for damages pursuant to the Illinois Wrongful Death Act, 740 Ill.
Comp. Stat. 180/1 et seq., Illinois Product Liability Act, 735 Ill. Comp. Stat. 5/13-213, or any other
applicable law, based on the defective design and the inadequate warnings of the Boeing 737 Max.

       ANSWER: ROCKWELL COLLINS admits only that Plaintiffs’ Complaint alleges

various claims against ROCKWELL COLLINS. ROCKWELL COLLINS lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations of Paragraph

1 and on that basis denies same.




                                                  1
       2.     Ruth Wanjiku Kageche and Mary Nyambura Kageche have been appointed as the
Personal Representatives for the Estate of Fr. George Mukua Kageche by the Senior Principal
Magistrate’s Court at Githunguri, Republic of Kenya. See Exhibit A (Limited Grant Ad Litem).

       ANSWER: Upon information and belief, ROCKWELL COLLINS admits that Ruth

WANJIKU KAGECHE AND MARY NYAMBURA KAGECHE were appointed as the Personal

Representatives for the ESTATE OF FR. GEORGE MUKUA KAGECHE. ROCKWELL

COLLINS lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations of Paragraph 2 and on that basis denies same.

       3.       Fr. George Mukua Kageche, a Catholic priest, died in the crash of Ethiopian
Airlines Flight 302 on March 10, 2019.
       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 3 and on that basis denies same.

      4.   The Decedent’s only surviving heirs are his sisters, Ruth Wanjiku Kageche and
Mary Nyambura Kageche.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 4 and on that basis denies same.

        5.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1332(a)(2) based
on diversity of citizenship because the matter in controversy exceeds the sum or value of $75,000,
inclusive of interest and costs, and arises between citizens of U.S. states and citizens of foreign
states.

       ANSWER: The allegations contained in Paragraph 5 state conclusions of law to which no

response is required. To the extent a response is required, ROCKWELL COLLINS lacks sufficient

knowledge or information to form a belief as to the truth of the allegations of Paragraph 5 and on

that basis denies same.

        6.       Venue is proper in the Northern District of Illinois: pursuant to 28 U.S.C
§1391(b)(1) because Boeing is and has, at all relevant times, been a citizen and resident of the
State of Illinois. Boeing’s corporate headquarters and principal place of business are located in this
judicial district at 100 North Riverside, Chicago, Cook County, Illinois 60606; At all relevant
times, Defendant Boeing Company is a Delaware corporation with its principal place of business



                                                  2
and corporate headquarters in Chicago, Illinois. Boeing has been authorized to do business and has
been transacting or conducting business within the State of Illinois. See 735 Ill. Comp. Stat. 5/2-
209(b)(4).

       ANSWER: The allegations contained in Paragraph 6 state conclusions of law to which no

response is required. To the extent the allegations contained in Paragraph 6 are directed at another

entity, no response is required. To the extent a response is required, ROCKWELL COLLINS lacks

sufficient knowledge or information to form a belief as to the truth of the allegations of Paragraph

6 and on that basis denies same.

        7.      At all times relevant to this complaint, Defendant Boeing was engaged in the
business of designing, manufacturing, assembling, testing, servicing, marketing, promoting,
leasing and selling commercial aircrafts as well as providing information and warnings about such
aircrafts, including the aircraft at issue, the Boeing 737 Max.
       ANSWER: The allegations contained in Paragraph 7 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 7 and on that basis denies same.

       8.      Pursuant to 28 U.S.C. §1391(b)(3) because Rosemount, located in Burnsville,
Minnesota, transacted and continues to transact regular and substantial business with Chicago-
based Boeing in Cook County, Illinois; and pursuant to 28 U.S.C. §1391(b)(2) was engaged in the
business of designing, manufacturing, assembling, testing, servicing, marketing, promoting, and
supplying as well as providing information and warnings about the Angle of Attack sensor (“AOA
sensor”) which was affixed to the aircraft at issue, the Boeing 737 Max.

       ANSWER: The allegations contained in Paragraph 8 state conclusions of law to which no

response is required. To the extent that the allegations contained in Paragraph 8 are directed at

another entity, no response is required. To the extent a response is required, ROCKWELL

COLLINS lacks sufficient knowledge or information to form a belief as to the truth of the

allegations of Paragraph 8 and on that basis denies same.

       9.       Pursuant to 28 U.S.C. §1391(b)(3) ROCKWELL COLLINS, INC., a Delaware
corporation, is located in Cedar Rapids, Iowa.



                                                 3
       ANSWER: ROCKWELL COLLINS admits that it is a Delaware corporation with its

principal place of business in Cedar Rapids, Iowa. ROCKWELL COLLINS does not understand

the relevance of the additional reference to 28 U.S.C. §1391(b)(3) in Paragraph 9 and on that basis

denies same.

        10.    At all times relevant to this complaint, Defendant Collins was engaged in the
business of designing, programming, manufacturing, assembling, testing, servicing, marketing,
promoting, and supplying as well as providing information and warnings about the Maneuvering
Characteristics Augmentation System (“MCAS system”) which was installed on the aircraft at
issue, the Boeing 737 Max.

       ANSWER: ROCKWELL COLLINS admits that it provided software code to Boeing, in

accordance with Boeing’s requirements. Upon information and belief, Boeing tested, validated,

and certified that code for use in the operation of the flight control computer on the 737 MAX.

ROCKWELL COLLINS denies the remaining allegations of Paragraph 10.

FACTS

        11.    The facts of this case highlight a series of actions taken by Boeing to put profit over
the lives of children, women and men. In an effort to compete with Airbus’s new fuel-efficient
Neo aircraft, Defendant Boeing rushed an aircraft to market that was not airworthy and then
concealed its defects in order to sell more airplanes. That aircraft is the Boeing 737 Max 8 (“Max
8”).

       ANSWER: The allegations contained in Paragraph 11 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 11 and on that basis denies same.

        12.     Boeing opted to build the Max 8 because it would be quicker, easier, and cheaper
than starting from scratch, and would provide fuel savings for airlines.

       ANSWER: The allegations contained in Paragraph 12 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,




                                                  4
ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 12 and on that basis denies same.

        13.    Boeing produced sloppy blueprints for the Max 8 and told a technician that
instructions would be cleaned up later in the process.

       ANSWER: The allegations contained in Paragraph 13 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 13 and on that basis denies same.

       14.    Boeing set a ground rule for engineers: Limit changes to hopefully avert a
requirement that pilots spend time training in a flight simulator before flying the Max 8.

       ANSWER: The allegations contained in Paragraph 14 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 14 and on that basis denies same.

        15.     Boeing marketed the Max 8 to airlines telling them that it will also reduce costs on
training pilots who already were licensed to fly the Boeing 737.

       ANSWER: The allegations contained in Paragraph 15 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 15 and on that basis denies same.

       16.     Boeing trained the Max 8 pilots using an iPad.

       ANSWER: The allegations contained in Paragraph 16 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 16 and on that basis denies same.




                                                 5
       17.     To improve the fuel efficiency of their new jet, Boeing put new engines on the Max
8.

       ANSWER: The allegations contained in Paragraph 17 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 17 and on that basis denies same.

       18.    The new engines were bigger than the 737 NG engines and Boeing had to change
the mounting point of the engine.

       ANSWER: The allegations contained in Paragraph 18 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 18 and on that basis denies same.

      19.      Boeing put the Max 8 engines further forward and higher on the wings than on the
737 NG.

       ANSWER: The allegations contained in Paragraph 19 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 19 and on that basis denies same.

       20.     The different mounting point made the Max 8 prone to aerodynamic stall. The
engine positions on the wings gives the Max 8 a tendency to pitch up under high power.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 20 and on that basis denies same.

       21.     In order to prevent an aerodynamic stall Boeing and Collins developed software
which told the flight control system to change its angle of attack downward if a stall risk is
perceived. This is known as Maneuvering Characteristics Augmentation System (“MCAS”).




                                                 6
       ANSWER: ROCKWELL COLLINS admits that it provided software code to Boeing in

accordance with Boeing’s requirements. Upon information and belief, Boeing tested, validated,

and certified that code for use in the operation of the flight control computer on the 737MAX.

Upon information and belief, MCAS was designed by Boeing to cause the adjustment of an

aircraft’s angle of attack downward if prescribed inputs meet stall risk criteria. ROCKWELL

COLLINS lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations of Paragraph 21.

         22.   On the Max 8, if a stall risk is perceived the computer on the aircraft automatically
initiates a downward pitch angle.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 22 and on that basis denies same.

        23.    Boeing intentionally omitted information about the MCAS system from its Max 8
flight manual and training materials, leaving pilots ignorant of its very existence.

       ANSWER: The allegations contained in Paragraph 23 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 23 and on that basis denies same.

        24.    An Angle of Attack (AOA) sensor, designed and manufactured by Rosemount, was
affixed to the Max 8 and designed to tell the flight control system if a stall risk is perceived. The
Rosemount AOA sensor was prone to failure and to providing false data.

       ANSWER: The allegations contained in Paragraph 24 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 24 and on that basis denies same.

        25.    Boeing intentionally designed the flight control system to rely upon data from one
single sensor on the Max 8 in order to prevent more in-depth training, making it easier to sell its




                                                 7
aircraft to airlines. Boeing’s selling point was that the Max 8 would only require “distance
learning” using an iPad, with no down time for crew to train on simulators.

       ANSWER: The allegations contained in Paragraph 25 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 25 and on that basis denies same.

       26.     Boeing provided some airlines with an “optional” feature allowing the flight control
system to obtain information from two different AOA sensors. In this optional configuration if one
AOA sensor receives data that does not agree with data received by the other sensor, the MCAS
does not command a pitch down of the aircraft.

       ANSWER: The allegations contained in Paragraph 26 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 26 and on that basis denies same.

        27.     In a Max 8 configured in the standard manner there are two AOA sensors but the
Flight Control System only receives data from one AOA sensor. But if one AOA sensor receives
bad data, falsely indicating a stall, the aircraft will pitch nose down and can crash.

       ANSWER: Upon information and belief, ROCKWELL COLLINS admits that the Max 8

was configured with two AOA sensors. ROCKWELL COLLINS lacks sufficient knowledge or

information to form a belief as to the truth of the allegations of Paragraph 27 and on that basis

denies same.

      28.   The subject aircraft did not contain the optional feature. It relied upon data from
one AOA sensor even though it had two AOA sensors.

       ANSWER: Upon information and belief, ROCKWELL COLLINS admits that the subject

aircraft was equipped with two AOA sensors. ROCKWELL COLLINS lacks sufficient knowledge

or information to form a belief as to the truth of the remaining allegations of Paragraph 28 and on

that basis denies same.




                                                8
       29.     The angle of attack sensor is depicted below: [graphic omitted]

       ANSWER: Upon information and belief, ROCKWELL COLLINS admits that the images

depict an angle of attack sensor. ROCKWELL COLLINS lacks sufficient knowledge or

information to form a belief as to the make/model of angle of attack sensor depicted or whether it

is the same as that installed on the subject aircraft, and on that basis denies same.

        30.    The horizontal stabilizer on the Max 8 is positioned by a single electric trim motor
controlled through either the stab trim switches on the control wheel, autopilot trim or through the
MCAS system. The stabilizer may also be positioned by manually rotating the stabilizer trim
wheel.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 30 and on that basis denies same.

        31.      Switches on each control wheel actuate the electric trim motor through the main
electric stabilizer trim circuit when the aircraft is flown manually. With the autopilot engaged,
stabilizer trim is accomplished through the autopilot stabilizer trim circuit. The main electric and
autopilot stabilizer trim have two speed modes: high speed with flaps extended and low speed with
flaps retracted. If the autopilot is engaged, actuating either pair of stabilizer trim switches
automatically disengages the autopilot. The stabilizer trim wheels rotate whenever electric
stabilizer trim is actuated.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 31 and on that basis denies same.

       32.     The STAB TRIM PRI cutout switch and the STAB TRIM B/U cutout switch on the
Max 8 are located on the control stand. If either switch is positioned to CUTOUT, both the
autopilot and main electric trim inputs are disconnected from the stabilizer trim motor.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 32 and on that basis denies same.

        33.     The control column actuated stabilizer trim cutout switches on the Max 8 stop
operation of the main electric and autopilot trim when the control column movement opposes trim
direction. This is not true for pitch commands for the MCAS. When the STAB TRIM override
switch is positioned to OVRD, electric trim can be used regardless of control column position.




                                                  9
       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 33 and on that basis denies same.

       34.     Pitch trim is controlled by changing the pitch of the horizontal stabilizer. Changing
pitch of the horizontal stabilizer can place large pitch forces on the aircraft. When applied
appropriately, these forces can keep the aircraft in balance. When applied inappropriately, they
can make the aircraft difficult to handle.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 34 and on that basis denies same.

       35.     Forces generated by the horizontal stabilizer from an out of trim condition can
exceed the forces that can be generated by the elevator.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 35 and on that basis denies same.

        36.    It is possible on the Max 8, to have an out of trim condition that when countered by
elevator control inputs from the crew, puts enough load on the pitch trim mechanism that it
essentially jams the pitch trim control. Manual trim cannot overcome this load on the mechanism.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 36 and on that basis denies same.

        37.    The elevator is a smaller control surface when compared to the surface area of the
controllable horizontal stabilizer.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 37 and on that basis denies same.

       38.     This scenario is depicted by the illustration below: [graphic omitted]

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 38 and on that basis denies same.

        39.     Electric trim works in a narrower range of motion than manual trim. If the stabilizer
is out of trim and outside the range of electric trim operation, only manual trim can be used.




                                                 10
        ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 39 and on that basis denies same.

        40.    In addition to its failure to warn, create a provide instructions [sic] to pilot and train
pilots on the MCAS system and how to override the Flight Control System when it is provided
with false AOA data, Boeing designed a pitch trim control system that is capable of jamming.

        ANSWER: The allegations contained in Paragraph 40 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 40 and on that basis denies same.

                      CRASH OF ETHIOPIAN AIRLINES FLIGHT 302

        41.    On March 10, 2019 Fr. George Mukua Kageche was a fare paying passenger
onboard a Boeing 737-8 (Max) aircraft, ET-AVJ, Serial Number 62450, with an intended
destination of Nairobi, Kenya.

        ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 41 and on that basis denies same.

         42.     At 05:38 UTC, Ethiopian Airlines flight 302, Boeing 737-8(Max), ET-AVJ, took
off from Addis Ababa Bole Int. Airport bound to Nairobi, Kenya Jomo Kenyatta Int. Airport.
Shortly after takeoff, the Angle of Attack sensor that recorded that value became erroneous and
the left stick shaker activated and remained active until near the end of the flight. In addition, the
airspeed and altitude values from the left air data system began deviating from the corresponding
right side values. The Captain requested to return back to the departure airport. The aircraft crashed
at 5:44 UTC 28 NM South East of Addis Ababa near Ejere village. There were 157 passengers
and crew on board. All were fatally injured, and the aircraft was destroyed.

        ANSWER: ROCKWELL COLLINS admits that a Boeing 737-8 MAX, operated by

Ethiopian Airlines as Flight 302, departed from Bole International Airport in Addis Ababa,

Ethiopia and was involved in an accident shortly after takeoff resulting in the deaths of all

occupants. ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as

to the truth of the remaining allegations of Paragraph 42 and on that basis denies same.




                                                   11
         43.    Just one minute into the flight the Captain, Yared Getachew, reported that the crew
was having flight-control problems. The anti-stall system then kicked in and pushed the nose of
the aircraft down for nine seconds. Instead of climbing, the aircraft descended slightly. Audible
warnings — “Don’t Sink” — sounded in the cockpit. The pilots fought to turn the nose of the plane
up, and briefly they were able to resume climbing. The MCAS system pushed the nose down again,
triggering more squawks of “Don’t Sink” from the plane’s ground-proximity warning system. The
pilots then flipped two switches and disconnected the anti-stall system, then tried to regain control.
They asked to return to the airport but were continuing to struggle getting the aircraft to gain
altitude. Power to controls was returned. The MCAS engaged again, pushing the plane into a nose
dive. Thirty seconds later the cockpit voice recording ended, the plane crashed, and all 157 people
on board were killed. The aircraft’s impact created a 30 meter deep crater.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 43 and on that basis denies same.

        44.    According to a preliminary report issued by the Ethiopian Aircraft Accident
Investigation Bureau, the following is what occurred, minute by minute.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 44 and on that basis denies same. Further

answering, ROCKWELL COLLINS states that, upon information and belief, the official

investigation into this loss is ongoing.

        45.      At 05:38:44, shortly after liftoff, the left and right recorded AOA values deviated.
The left AOA decreased to 11.1 degrees then increased to 35.7 degrees while the value of the right
AOA indicated 14.94 degrees. Then the left AOA value reached 74.5 degrees in ¾ seconds while
the right AOA reached a maximum value of 15.3 degrees. At this time, the left stick shaker
activated and remained active until near the end of the recording. Also, the airspeed, altitude and
flight director pitch bar values from the left side noted deviating from the corresponding right side
values. The left side values were lower than the right side values until near the end of the recording.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 45 and on that basis denies same.

       46.     At 05:38:43 and about 50 ft radio altitude, the flight director roll mode changed to
LNAV. At 05:38:46 and about 200 ft radio altitude, the Master Caution parameter changed state.
The First Officer called out Master Caution Anti-Ice on CVR. Four seconds later, the recorded
Left AOA Heat parameter changed state.




                                                  12
       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 46 and on that basis denies same.

      47.    At 05:38:58 and about 400 ft radio altitude, the flight director pitch mode changed
to VNAV SPEED and the Captain called out “Command” (standard call out for autopilot
engagement) and an autopilot warning is recorded. At 05:39:00, the Captain called out
“Command”. At 05:39:01 and about 630 ft radio altitude, a second autopilot warning is recorded.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 47 and on that basis denies same.

        48.     At 05:39:06, the Captain advised the First-Officer to contact radar and the First
Officer reported SHALA 2A departure crossing 8400 ft and climbing FL 320. Between liftoff and
1000 ft above ground level (AGL), the pitch trim position moved between 4.9 and 5.9 units in
response to manual electric trim inputs. At 1000 ft AGL, the pitch trim position was at 5.6 units.
At 05:39:22 and about 1,000 feet the left autopilot (AP) was engaged (it disengaged about 33
seconds later), the flaps were retracted and the pitch trim position decreased to 4.6 units. Six
seconds after the autopilot engagement, there were small amplitude roll oscillations accompanied
by lateral acceleration, rudder oscillations and slight heading changes. These oscillations continued
also after the autopilot was disengaged. At 05:39:29, radar controller identified ET-302 and
instructed to climb FL 340 and when able right turns direct to RUDOL and the First-Officer
acknowledged.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 48 and on that basis denies same.

       49.      At 05:39:42, Level Change mode was engaged. The selected altitude was 32000 ft.
Shortly after the mode change, the selected airspeed was set to 238 kt.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 49 and on that basis denies same.

       50.     At 05:39:45, the Captain requested flaps up and the First-Officer acknowledged.
One second later, the flap handle moved from 5 to 0 degrees and flaps retraction began. At
05:39:50, the selected heading started to change from 072 to 197 degrees and at the same time the
Captain asked the First-Officer to request to maintain runway heading.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 50 and on that basis denies same.




                                                 13
       51.     At 05:39:55, Autopilot disengaged, at 05:39:57, the Captain advised the First-
Officer to request to maintain runway heading and that they were having flight control problems.
At 05:40:00 shortly after the autopilot disengaged, the FDR recorded an automatic aircraft nose
down (AND) activated for 9.0 seconds and pitch trim moved from 4.60 to 2.1 units. The climb
was arrested and the aircraft descended slightly.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 51 and on that basis denies same.

        52.    At 05:40:03 the Ground Proximity Warning System (GPWS) “DON’T SINK”
alerts occurred. At 05:40:05, the First-Officer reported to ATC that they were unable to maintain
SHALA 1A and requested runway heading which was approved by ATC.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 52 and on that basis denies same.

53.     At 05:40:06, left and right flap position reached a recorded value of 0.019 degrees which
remained until the end of the recording. The column moved aft and a positive climb was re-
established during the automatic AND motion. At 05:40:12, approximately three seconds after
AND stabilizer motion ends, electric trim (from pilot activated switches on the yoke) in the Aircraft
nose up (ANU) direction is recorded on the DFDR and the stabilizer moved in the ANU direction
to 2.4 units. The Aircraft pitch attitude remained about the same as the back pressure on the column
increased.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 53 and on that basis denies same.

       54.    At 05:40:20, approximately five seconds after the end of the ANU stabilizer
motion, a second instance of automatic AND stabilizer trim occurred and the stabilizer moved
down and reached 0.4 units.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 54 and on that basis denies same.

     55.   From 05:40:23 to 05:40:31, three Ground Proximity Warning System (GPWS)
“DON’T SINK” alerts occurred.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 55 and on that basis denies same.




                                                 14
      56.     At 05:40:27, the Captain advised the First-Officer to trim up with him. At 05:40:28
Manual electric trim in the ANU direction was recorded and the stabilizer reversed moving in the
ANU direction and then the trim reached 2.3 units.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 56 and on that basis denies same.

        57.    At 05:40:35, the First-Officer called out “stab trim cut-out” two times. The Captain
agreed and the First Officer confirmed stab trim cut-out. At 05:40:41, approximately five seconds
after the end of the ANU stabilizer motion, a third instance of AND automatic trim command
occurred without any corresponding motion of the stabilizer, which is consistent with the stabilizer
trim cutout switches were in the “cutout’’ position.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 57 and on that basis denies same.

        58.    At 05:40:44, the Captain called out three times “Pull-up” and the First-Officer
acknowledged. At 05:40:50, the Captain instructed the First Officer to advise ATC that they would
like to maintain 14,000 ft and they had a flight control problem. At 05:40:56, the First-Officer
requested ATC to maintain 14,000 ft and reported that they were having a flight control problem.
ATC approved.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 58 and on that basis denies same.

       59.      From 05:40:42 to 05:43:11 (about two and a half minutes), the stabilizer position
gradually moved in the AND direction from 2.3 units to 2.1 units. During this time, aft force was
applied to the control columns which remained aft of neutral position. The left indicated airspeed
increased from approximately 305 kt to approximately 340 kt (VMO). The right indicated airspeed
was approximately 20-25 kt higher than the left. The data indicates that aft force was applied to
both columns simultaneously several times throughout the remainder of the recording.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 59 and on that basis denies same.

       60.     At 05:41:20, the right overspeed clacker was recorded on Cockpit Voice Recorder.
It remained active until the end of the recording. At 05:41:21, the selected altitude was changed
from 32000 ft to 14000 ft. At 05:41:30, the Captain requested the First-Officer to pitch up with
him and the First-Officer acknowledged.




                                                 15
       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 60 and on that basis denies same.

        61.    At 05:41:32, the left overspeed warning activated and was active intermittently
until the end of the recording. At 05:41:46, the Captain asked the First-Officer if the trim was
functional. The First-Officer has replied that the trim was not working and asked if he could try it
manually. The Captain told him to try.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 61 and on that basis denies same.

       62.    At 05:41:54, the First-Officer replied that it was not working. At 05:42:10, the
Captain asked and the First-Officer requested a vector to return and ATC approved.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 62 and on that basis denies same.

       63.     At 05:42:30, ATC instructed ET-302 to turn right heading 260 degrees and the
First-Officer acknowledged. At 05:42:43, the selected heading was changed to 262 degrees. At
05:42:51, the First-Officer mentioned Master Caution Anti-Ice. The Master Caution is recorded
on DFDR.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 63 and on that basis denies same.

        64.     At 05:42:54, both pilots called out “left alpha vane”. At 05:43:04, the Captain asked
the First Officer to pitch up together and said that pitch is not enough. At 05:43:11, about 32
seconds before the end of the recording, at approximately 13,4002 ft [sic], two momentary manual
electric trim inputs are recorded in the ANU direction. The stabilizer moved in the ANU direction
from 2.1 units to 2.3 units.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 64 and on that basis denies same.

        65.    At 05:43:20, approximately five seconds after the last manual electric trim input,
an AND automatic trim command occurred and the stabilizer moved in the AND direction from
2.3 to 1.0 unit in approximately 5 seconds. The aircraft began pitching nose down. Additional
simultaneous aft column force was applied, but the nose down pitch continued, eventually reaching
40 degrees nose down. The stabilizer position varied between 1.1 and 0.8 units for the remainder
of the recording. The left Indicated Airspeed increased, eventually reaching approximately 458 kts




                                                 16
and the right Indicated Airspeed reached 500 kts at the end of the recording. The last recorded
pressure altitude was 5,419 ft on the left and 8,399 ft on the right.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 65 and on that basis denies same.

       66.     Data from the Flight Data Recorder on the aircraft can be seen below: [graphic
omitted]:

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 66 and on that basis denies same.

                                     BACKGROUND FACTS

       67.     Prior to the loss of all One Hundred and Fifty-Seven (157) lives in the Ethiopian
Airlines Crash of March 10, 2019 Boeing was put on notice that its Max 8 aircraft was defective
and dangerous and concealed these defects in order to sell more of the Max 8 airplanes.

       ANSWER: The allegations contained in Paragraph 67 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 67 and on that basis denies same.

         68.    Boeing was put on notice time and time again that the Max 8 was unreasonably
dangerous but failed to rectify the flawed design, failed to provide adequate working sensors or
software fixes, failed to provide working warnings or alarms, failed to install, design or retrofit its
aircraft with adequate sensors and failed to provide adequate warnings or training about the danger.
For Example:

       ANSWER: The allegations contained in Paragraph 68 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 68 and on that basis denies same.

       69.    Max 8 Danger Warning Number 1: In 2006 the Future Aviation Safety Team
(“FAST”) published a 50 page study on “Increasing Reliance on Flight Deck Automation,” after
conducting a pilot survey among more than 190 pilot respondents, with a mean of 10,000 flying
hours and 20 years in the business. The top five hazards FAST identified with emerging




                                                  17
autonomous flight systems included the following four out of five hazards all of which are
applicable to the Max 8 MCAS and AOA sensor system:

               a.      Failure of the flight crew to remain aware of automation mode and aircraft
                       energy state;
               b.      Unfamiliar modes of aircraft automation may result in a perfectly normal
                       flying aircraft suddenly taking on characteristics that the pilot has seldom
                       or never previously encountered;
               c.      Latent flaws in the displays or primary flight control system may go
                       undetected, because not enough human-in-the-loop testing is performed;
               d.      Pilots may not be adequately trained to understand the philosophy of the
                       automation design when the functionality is being automatically degraded
                       in particular situations for reasons known only to the software.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 69, including subparagraphs (a) – (d), and on

that basis denies same.

        70.      Despite the 2006 FAST report Boeing designed and used an automated flight
system that it did not disclose to pilots. It used data from a single sensor that caused the aircraft to
take on characteristics that the pilot did not previously encounter. Boeing intentionally did not
train pilots to have notice that the aircraft might take on such characteristics nor what to do about
it.

       ANSWER: The allegations contained in Paragraph 70 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 70 and on that basis denies same.

        71.    Boeing designed an MCAS system with no Human in the Loop. HITL is defined as
a model that requires human interaction. In HITL systems a human is always part of the simulation
and consequently influences the outcome in such a way that is difficult to reproduce. Boeing failed
to adequately train pilots about the existence of MCAS and then failed to inform pilots about how
the system worked such that they could interact with it or override it.

       ANSWER: The allegations contained in Paragraph 71 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,




                                                  18
ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 71 and on that basis denies same.

        72.    Max 8 Safety Notice Number 2: The crash of Turkish Airlines Flight 1951 in
2009, ten years prior to the Ethiopian Airlines Crash, demonstrated the risks of an automated flight-
control system relying on data from a single sensor.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 72 and on that basis denies same.

        73.    Investigators of the 2009 crash of a Turkish Airlines jet identified a faulty altitude
sensor that thought the plane was closer to the ground than it was and triggered the engines to idle.
The plane’s second radio altimeter displayed the correct elevation, but it didn’t matter: the
automatic throttle was tied to the first gauge. The Amsterdam-bound plane crashed into a field,
killing nine people and injuring 120.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 73 and on that basis denies same.

       74.    Boeing ended up changing that throttle system to prevent one erroneous altitude
reading from cascading into tragedy, changes the U.S. Federal Aviation Administration
subsequently made mandatory.

       ANSWER: The allegations contained in Paragraph 74 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 74 and on that basis denies same.

        75.    The Turkish Airlines Crash, which injured and killed some of its own Boeing
employees who happened to be on the flight, provided clear notice that relying upon one data point
to provide information to the flight control system can be fatal.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 75 and on that basis denies same.

        76.   Max 8 Safety Notice Number 3: Lion Air 610 Crash of October 29, 2018. One
Hundred and Eighty-Nine (189) lives were lost when a Max 8 crashed. Investigators quickly
concluded that the MCAS system on the aircraft was activated resulting from erroneous angle of
attack (AOA) information and the pilots were without an optional feature that would have alerted




                                                 19
them to the error. This is the single biggest notice that Boeing had that its Max 8 aircraft was
defective and dangerous yet it concealed these defects in order to sell more of the Max 8 airplanes.

       ANSWER: ROCKWELL COLLINS admits only that Lion Air Flight 610 was involved

in an accident on October 29, 2018 (local time) resulting in the death of all people on board.

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the remaining allegations of Paragraph 76 and on that basis denies same. Further answering,

ROCKWELL COLLINS states that Plaintiffs’ Decedent was not a passenger on Flight JT610 and,

as such, any allegations regarding the facts or circumstances of that incident may not have any

direct bearing on the Plaintiffs’ claims against ROCKWELL COLLINS.

       77.    Boeing delivered the subject crashed Max 8 to Ethiopian Airlines after the Lion Air
Crash. It flew the aircraft from Boeing Field in Seattle, Washington to Dublin, Ireland on
November 15, 2018, delivering the aircraft in Addis Ababa on November 17, 2018. [graphic
omitted]

       ANSWER: The allegations contained in Paragraph 77 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 77 and on that basis denies same.

        78.    Only after the Lion Air Crash and the loss of 189 lives did Boeing tell different
airlines months apart from one another that cockpit alerts for the AOA sensors did not work on the
Max 8 due to a software error.

       ANSWER: The allegations contained in Paragraph 78 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 78 and on that basis denies same.

       79.      Boeing told Southwest Airlines about the problem in late November 2018 and
began installing additional cockpit warning systems by late November.




                                                20
       ANSWER: The allegations contained in Paragraph 79 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 79 and on that basis denies same.

       80.    Boeing told United Continental Holdings, Inc. about the software error toward the
end of March, four months after Southwest and after the crash of Ethiopian Airlines Flight 302.

       ANSWER: The allegations contained in Paragraph 80 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 80 and on that basis denies same.

       81.    Max 8 Safety Notice Number 4: In 2017 Boeing engineers learned that alerts were
not operating as intended on the Max 8 due to a software error. Instead of telling the Federal
Aviation Administration or the airlines or pilots, it concealed this problem.

       ANSWER: ROCKWELL COLLINS denies that any software code it provided to Boeing

was defective or erred due to any act or omission by ROCKWELL COLLINS. The remaining

allegations contained in Paragraph 81 are directed at another entity and require no response from

ROCKWELL COLLINS. To the extent a response is required, ROCKWELL COLLINS lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations of

Paragraph 81 and on that basis denies same.

        82.      Max 8 Safety Notice Number 5: During the action design [sic] of the Max 8
Boeing intentionally chose to use a single point failure system, without redundancies. In aviation
design it is essential to have a fail safe or backup. Boeing violated this simple aviation safety rule.
Boeing engineers and managers noticed that this fundamental rule was being violated but did
nothing.

       ANSWER: The allegations contained in Paragraph 82 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,




                                                  21
ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 82 and on that basis denies same.

       83.      Boeing chose not to make the MCAS system redundant in order to make the Max
8 cheaper for training purposes, in order to sell more airplanes.

       ANSWER: The allegations contained in Paragraph 83 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 83 and on that basis denies same.

        84.    Rick Ludtke, a former Boeing engineer who worked on designing the interfaces on
the Max 8’s flight deck, said managers mandated that any differences from the previous 737 had
to be small enough that they wouldn’t trigger the need for pilots to undergo new simulator training.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 84 and on that basis denies same.

       85.      According to Mr. Ludtke, if the group had built the MCAS in a way that would
depend on two sensors, and would shut the system off if one fails, he thinks the company would
have needed to install an alert in the cockpit to make the pilots aware that the safety system was
off. And if that happens, Ludtke said, the pilots would potentially need training on the new alert
and the underlying system. That could mean simulator time, which was off the table."

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 85 and on that basis denies same.

         BOEING FALSIFIED AND OMMITTED [SIC] INFORMATION FROM
                           PILOTS AND AIRLINES

       86.     Boeing concealed information about the MCAS system from its customers and
passengers.

       ANSWER: The allegations contained in Paragraph 86 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 86 and on that basis denies same.




                                                 22
       87.     Boeing purposefully concealed information about the MCAS system in order to sell
more aircraft.

       ANSWER: The allegations contained in Paragraph 87 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 87 and on that basis denies same.

       88.   Boeing affirmatively omitted information about the MCAS system from its Flight
Control Manual on the Max 8.

       ANSWER: The allegations contained in Paragraph 88 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 88 and on that basis denies same.

        89.    Boeing affirmatively chose not to instruct or train pilots on the MCAS system, in
order to sell more Max 8 airplanes.

       ANSWER: The allegations contained in Paragraph 89 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 89 and on that basis denies same.

       90.    After the public and pilots questioned the safety of the Max 8 Boeing continued to
conceal and omit information about the safety of the Max 8, in order to sell more aircraft.

       ANSWER: The allegations contained in Paragraph 90 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 90 and on that basis denies same.




                                               23
        91.     After the public and pilots questioned the safety of the training for the Max 8, which
does not rely upon simulator training, Boeing continued to downplay the need for simulator
training, in order to sell more aircraft.

        ANSWER: The allegations contained in Paragraph 91 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 91 and on that basis denies same.

    BOEING CONSPIRED WITH THE FEDERAL AVIATION ADMINISTRATION

       92.    Federal Aviation Administration safety engineers worked under constant pressure
from their managers to delegate more and more work to Boeing itself, and to speedily approve the
Max 8 safety assessments the Boeing designees came up with.

        ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 92 and on that basis denies same.

       93.     Boeing removed a senior engineer acting as an FAA Authorized Representative
who raised questions about the speed with which the FAA was being asked to approve Boeing’s
changes to the Max 8.

       ANSWER: The allegations contained in Paragraph 93 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 93 and on that basis denies same.

       94.     Federal Aviation Administration (FAA) engineers in Renton worked in a negative
work environment created by FAA managers where safety engineers feared retaliation for
attempting to hold Boeing accountable.

        ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 94 and on that basis denies same.

        95.     According to the Seattle Times, the culture at the Renton, Washington aircraft
certification office involved delegating more than the FAA technical specialists were comfortable
with. When the FAA's safety engineers had an opinion different from Boeing's, FAA management
in the office tended to side with Boeing.




                                                 24
       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 95 and on that basis denies same.

        96.    The current procedure under which aircraft are certified creates a system that is
vulnerable to undue pressure and control from the aircraft manufacturer. This diagram from the
Seattle Times illustrates the difference between how aircraft used to be certified to be allowed to
be sold and flown and the current certification process. [graphic omitted]

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 96 and on that basis denies same.

       97.     Boeing took advantage of this system in order to rush a dangerous airplane to
market in order to compete with Airbus and increase its revenue.

       ANSWER: The allegations contained in Paragraph 97 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 97 and on that basis denies same.

       98.    The FAA worked with Boeing to assist it in its abuse of this system and allowed a
dangerous aircraft to be marketed, sold and flown globally.

       ANSWER: The allegations contained in Paragraph 98 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 98 and on that basis denies same.

                                   FACTS ABOUT BOEING

       99.     Boeing markets itself as “the world's largest aerospace company and leading
manufacturer of commercial jetliners” and claims “a long tradition of aerospace leadership and
innovation” including “creating advanced technology solutions.”

       ANSWER: The allegations contained in Paragraph 99 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,




                                                 25
ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 99 and on that basis denies same.

       100. With corporate headquarters in Chicago, Boeing employs more than 165,000
people across the United States and in more than 65 countries.

       ANSWER: The allegations contained in Paragraph 100 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 100 and on that basis denies same.

      101.     Boeing claims it has “one of the most diverse, talented and innovative workforces
anywhere.”

       ANSWER: The allegations contained in Paragraph 101 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 101 and on that basis denies same.

       102.    In Boeing’s 2018 Annual Report, its reported annual revenue was $101.1 billion in
revenue.

       ANSWER: The allegations contained in Paragraph 102 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 102 and on that basis denies same

       103. Despite these resources, the Max 8 aircraft at issue was not equipped with
appropriate sensors, warning systems, software, or a trim system to warn or protect the people on
board that airplane from a computer initiated crash into terrain that resulted in a crater 30 meters
deep.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 103 and on that basis denies same.




                                                26
        104. Despite these resources Boeing shifted the cost of Max 8 pilot training to the
airlines and designed its aircraft in an unsafe manner to create a selling point- cheap training for
flight crews.

       ANSWER: The allegations contained in Paragraph 104 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 104 and on that basis denies same.

        105. Despite these resources the subject aircraft’s flight crew lacked training on how to
mitigate or prevent an MCAS initiated crash from faulty AOA sensor data so that it could save the
lives of the One Hundred and Fifty-Seven passengers and crew onboard.

       ANSWER: ROCKWELL COLLINS lacks sufficient knowledge or information to form a

belief as to the truth of the allegations of Paragraph 105 and on that basis denies same.

      106. Boeing knew that information from a single AOA sensor could cause a fatal crash
and knew that safer alternatives were available that were technologically available and
economically feasible.

       ANSWER: The allegations contained in Paragraph 106 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 106 and on that basis denies same.

      107. Yet Boeing did not design or redesign or retrofit the subject Max 8 aircraft to
remove or reduce the occurrence of these hazardous events.

       ANSWER: The allegations contained in Paragraph 107 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 107 and on that basis denies same.

       108. Rather than admit the truth about the Max 8, Boeing instead deliberately
misrepresented the safety of its aircraft.




                                                27
       ANSWER: The allegations contained in Paragraph 108 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 108 and on that basis denies same.

       109. For instance, after the Lion Air Crash and months prior to the Ethiopian Airlines
Crash, pilots from the Allied Pilot’s Association complained to Boeing about its concealment of
the MCAS system and the danger of hiding information on the Max 8 from pilots. In response
Boeing misrepresented the safety of the Max 8.

       ANSWER: The allegations contained in Paragraph 109 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 109 and on that basis denies same.

        110. During that meeting a pilot said “We flat out deserve to know what’s on our
airplane.” "I don't disagree," the official from Boeing responded. "[The pilots of Lion Air 610]
didn't even know the damn system was on the airplane," another pilot said. "Nor did anybody else."
The Boeing official stated "I don't know that understanding this system would have changed the
outcome of this, in a million miles you're going to maybe fly this airplane, and maybe once you're
going to see this ever." Four months later, Ethiopian Airlines flight 302 crashed minutes after take-
off and evidence continues to mount that the MCAS was a major factor in the crashes of the two
planes.

       ANSWER: The allegations contained in Paragraph 110 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 110 and on that basis denies same.

      111. Due to the danger posed by the Max 8 the Federal Aviation Administration has
grounded the aircraft.

       ANSWER: ROCKWELL COLLINS admits only that following the accident, the Federal

Aviation Administration grounded the Boeing 737 Max 8. ROCKWELL COLLINS lacks




                                                 28
sufficient knowledge or information to form a belief as to the truth of the remaining allegations of

Paragraph 111 and on that basis denies same.

        112. As described in further detail herein, Boeing knew of the defects in the subject
aircraft, knew that because of such defects the Max 8 was not airworthy, was on notice that the
defects were likely to cause injury and death yet failed to adequately warn or instruct on the aircraft
defects, failed to remedy the known defect in the subject aircraft, failed to discover the dangerous
conditions when such could have been discovered and / or failed to take affirmative action to avoid
injury to Plaintiffs and others.

       ANSWER: The allegations contained in Paragraph 112 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 112 and on that basis denies same.

       113. Because of Boeing’s gross, willful, and reckless disregard for human life, families,
including the Mukua family, have mourned the loss of a loved one whose life should never have
been put at risk. Families of the decedents were given soil from the crash site as they could not
bury their loved ones because the bodies were burnt beyond recognition. Punitive damages should
be awarded in this case to punish and deter Boeing and others from taking these kinds of risks with
people’s lives again.

       ANSWER: The allegations contained in Paragraph 113 are directed at another entity and

require no response from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS lacks sufficient knowledge or information to form a belief as to the truth

of the allegations of Paragraph 113 and on that basis denies same.

                                            COUNT I
                     Strict Liability: Design Defect, The Boeing Company

       None of the allegations of Count I (Strict Liability: Design Defect, The Boeing Company),

including Paragraphs 114 – 124 and all subparagraphs thereto, are directed to ROCKWELL

COLLINS. As such, no response to Count I, Paragraphs 114 – 124 is required from ROCKWELL

COLLINS. To the extent that it is determined that any of those allegations are directed to




                                                  29
ROCKWELL COLLINS and/or that responses to those allegations are otherwise required from

ROCKWELL COLLINS, ROCKWELL COLLINS denies all such allegations.

                                        COUNT II
         Strict Liability: Defect in Warnings / Instructions, The Boeing Company

       None of the allegations of Count II (Strict Liability: Defect in Warnings / Instruction, The

Boeing Company), including Paragraphs 125 – 138 and all subparagraphs thereto, are directed to

ROCKWELL COLLINS. As such, no response to Count II, Paragraphs 125 – 138 is required from

ROCKWELL COLLINS. To the extent that it is determined that any of those allegations are

directed to ROCKWELL COLLINS and/or that responses to those allegations are otherwise

required from ROCKWELL COLLINS, ROCKWELL COLLINS denies all such allegations.

                                       COUNT III
                         Breach of Warranty, The Boeing Company

       None of the allegations of Count III (Breach of Warranty, The Boeing Company), including

Paragraphs 139 – 151 and all subparagraphs thereto, are directed to ROCKWELL COLLINS. As

such, no response to Count 3, Paragraphs 139 – 151 is required from ROCKWELL COLLINS. To

the extent that it is determined that any of those allegations are directed to ROCKWELL COLLINS

and/or that responses to those allegations are otherwise required from ROCKWELL COLLINS,

ROCKWELL COLLINS denies all such allegations.

                                        COUNT IV
                              Negligence, The Boeing Company

       None of the allegations of Count IV (Negligence, The Boeing Company) including

Paragraphs 152 – 163 and all subparagraphs thereto, are directed to ROCKWELL COLLINS. As

such, no response to Count IV, Paragraphs 152 – 163 is required from ROCKWELL COLLINS.

To the extent that it is determined that any of those allegations are directed to ROCKWELL




                                               30
COLLINS and/or that responses to those allegations are otherwise required from ROCKWELL

COLLINS, ROCKWELL COLLINS denies all such allegations.

                                       COUNT V
                         Civil Conspiracy, The Boeing Company

      None of the allegations of Count V (Civil Conspiracy, The Boeing Company) including

Paragraphs 164 – 173 and all subparagraphs thereto, are directed to ROCKWELL COLLINS. As

such, no response to Count V, Paragraphs 164 – 173 is required from ROCKWELL COLLINS.

To the extent that it is determined that any of those allegations are directed to ROCKWELL

COLLINS and/or that responses to those allegations are otherwise required from ROCKWELL

COLLINS, ROCKWELL COLLINS denies all such allegations.

                                       COUNT VI
                            Negligence, Rosemount Aerospace

      None of the allegations of Count VI (Negligence, Rosemount Aerospace) including

Paragraphs 174 – 181 and all subparagraphs thereto, are directed to ROCKWELL COLLINS. As

such, no response to Count VI, Paragraphs 174 – 181 is required from ROCKWELL COLLINS.

To the extent that it is determined that any of those allegations are directed to ROCKWELL

COLLINS and/or that responses to those allegations are otherwise required from ROCKWELL

COLLINS, ROCKWELL COLLINS denies all such allegations.

                                        COUNT VII
                          Strict Liability, Rosemount Aerospace

      None of the allegations of Count VII (Strict Liability, Rosemount Aerospace) including

Paragraphs 182 – 189 and all subparagraphs thereto, are directed to ROCKWELL COLLINS. As

such, no response to Count VII, Paragraphs 182 – 189 is required from ROCKWELL COLLINS.

To the extent that it is determined that any of those allegations are directed to ROCKWELL




                                            31
COLLINS and/or that responses to those allegations are otherwise required from ROCKWELL

COLLINS, ROCKWELL COLLINS denies all such allegations.

                                         COUNT VIII
                                       Negligence, Collins

        190. Plaintiffs incorporate and re-allege each of the paragraphs set forth above as though
fully set forth herein.

       ANSWER: As and for its answer to Count VIII, Paragraph 190, ROCKWELL COLLINS

repeats and realleges all of its answers to each of the preceding Paragraphs as if set forth in full

herein and incorporates same by reference.

         191. At all relevant times hereinabove set forth, Defendant Collins owed a duty to the
occupants of Boeing’s 737 Max 7 [sic] aircraft and the general public, including the Decedent, to
exercise reasonable care to properly develop, design, engineer, test, manufacture, produce,
process, supply, deliver, monitor, market, label, adequately warn, recommend, advertise and/or
sell the MCAS system and its software and/or refrain from introducing the MCAS system into the
stream of commerce and for the use in 737 Max aircraft, including the subject aircraft.

       ANSWER: The allegations contained in Paragraph 191 state conclusions of law to which

no response is required from ROCKWELL COLLINS. To the extent a response is required,

ROCKWELL COLLINS admits only those duties, if any, imposed by the law determined to be

applicable to the determination of these actions and that it provided software code to Boeing in

accordance with Boeing’s requirements. Upon information and belief, Boeing tested, validated,

and certified that code for use in the operation of the flight control computer on the 737 MAX.

ROCKWELL COLLINS denies all remaining allegations of Paragraph 191.

        192. The defective conditions in the MCAS system and its software as discussed above,
and the consequent crash of Flight 302 were legally caused by the negligence, gross negligence,
wrongdoing, tortious conduct, careless acts and omissions of Defendant Collins in the
development, design, engineering, testing, manufacturing, production, processing, supplying,
delivery, monitoring, marketing, labeling, and selling, and Collins’s failure to warn and failure to
take remedial [sic] appropriate remedial action with respect to any and all known dangerously
defective conditions.

       ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 192.




                                                32
       193. As a direct and legal result of Defendant Collins’s negligence, carelessness, gross
negligence, recklessness and/or otherwise wrongful acts and/or omissions hereinabove set forth,
Decedent died in the crash of Flight 302.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 193.

        194. As a direct and legal result of the wrongful acts and/or omissions hereinabove set
forth, Decedent suffered pre-impact injury and death, including fear of impending and imminent
death, and Plaintiffs have been damaged by the death of Decedent.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 194.

        195. As a direct and legal result of the wrongful acts and/or omissions of Defendant
Collins, hereinabove alleged, Plaintiffs suffered and continue to suffer the loss of love, society,
solace, companionship, comfort, care, assistance, protection, affection, and/or moral support from
Decedent, as well as other pecuniary injuries including grief, sorrow, and mental suffering in an
amount to be determined at trial.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 195.

       196. As a further direct and legal result of the wrongful conduct of Collins set forth
above, Plaintiffs incurred funeral and/or burial expenses and/or related medical expenses in an
amount according to proof at trial.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 196.

       197. As a further direct and legal result of the wrongful conduct of Collins set forth
above, Plaintiffs suffered economic losses, including but not limited to the loss of financial
support, and/or the loss of household services in an amount according to proof of trial.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 197.

        WHEREFORE, Defendant ROCKWELL COLLINS, INC. prays that Plaintiffs take

nothing by way of their Complaint against ROCKWELL COLLINS and that all claims,

allegations, and causes of action against ROCKWELL COLLINS be denied and dismissed with

prejudice. ROCKWELL COLLINS requests this relief together with its costs and disbursements

in this action, reasonable attorneys’ fees associated with this action, and any further relief the Court

deems just and equitable.




                                                  33
                                           COUNT IX
                                     Strict Liability, Collins

        198. Plaintiffs incorporate and re-allege each of the paragraphs set forth above as though
fully set forth herein.

       ANSWER: As and for its answer to Count IX, Paragraph 198, ROCKWELL COLLINS

repeats and realleges all of its answers to each of the preceding Paragraphs as if set forth in full

herein and incorporates same by reference.

         199. At all relevant times hereinabove set forth, Defendant Collins was the designer,
programmer, manufacturer, engineer, distributor and/or seller of aerospace products, including the
MCAS system and its software who hold and have held themselves out to the public as having
superior knowledge, skill and expertise in the design, testing, engineering, manufacture, and
distribution of MCAS systems and software for commercial aircraft and, in the course of its
business, Defendant Collins designed, programmed, tested, manufactured, engineered and caused
to be placed into the stream of commerce, a product known as the MCAS system and its software
for utilization in the Boeing 737 Max 8 aircraft.

       ANSWER: ROCKWELL COLLINS admits that it is a provider of avionics systems and

services for use in the aerospace and defense industry. ROCKWELL COLLINS further admits that

it provided software code to Boeing in accordance with Boeing’s requirements. Upon information

and belief, Boeing tested, validated, and certified that code for use in the operation of the flight

control computer on the 737MAX. ROCKWELL COLLINS denies all remaining allegations of

Paragraph 199.

       200. Defendant Collins expressly or impliedly warranted that the MCAS system and its
software was fit for its intended use in commercial aircraft, being free of defects in their design
and/or maintenance and, further, Defendant Collins marketed, sold, distributed, and caused to be
introduced into the stream of commerce by sale to Defendant Boeing. The MCAS system and its
software was in a substantially similar condition to its original condition at delivery to Boeing.

       ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 200.

        201. Defects in the MCAS system and its software were a legal cause of the subject air
crash, and the defects made the subject aircraft unreasonably dangerous for travel.




                                                34
        ANSWER: ROCKWELL COLLINS denies that any software code it provided to Boeing

was defective or otherwise failed to operate as intended due to any act or omission by

ROCKWELL COLLINS. ROCKWELL COLLINS lacks sufficient knowledge or information to

form a belief as to the truth of the remaining allegations of Paragraph 201 and on that basis denies

same.

        202. As a direct and legal result of the wrongful acts and/or omissions hereinabove set
forth, Decedent suffered pre-impact injury and death, including fear of impending and imminent
death, and Plaintiffs have been damaged by the death of Decedent.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 202.

        203. As a direct and legal result of the wrongful acts and/or omissions of Defendant
Collins, hereinabove alleged, Plaintiffs suffered and continue to suffer the loss of love, society,
solace, companionship, comfort, care, assistance, protection, affection, and/or moral support from
Decedent, as well as other pecuniary injuries including grief, sorrow, and mental suffering in an
amount to be determined at trial.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 203.

       204. As a further direct and legal result of the wrongful conduct of Collins set forth
above, Plaintiffs incurred funeral and/or burial expenses and/or related medical expenses in an
amount according to proof at trial.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 204.

       205. As a further direct and legal result of the wrongful conduct of Collins set forth
above, Plaintiffs suffered economic losses, including but not limited to the loss of financial
support, and/or the loss of household services in an amount according to proof of trial.

        ANSWER: ROCKWELL COLLINS denies the allegations of Paragraph 205.

        WHEREFORE, Defendant ROCKWELL COLLINS, INC. prays that Plaintiffs take

nothing by way of their Complaint against ROCKWELL COLLINS and that all claims,

allegations, and causes of action against ROCKWELL COLLINS be denied and dismissed with

prejudice. ROCKWELL COLLINS requests this relief together with its costs and disbursements




                                                35
in this action, reasonable attorneys’ fees associated with this action, and any further relief the Court

deems just and equitable.

                                       GENERAL DENIAL

        ROCKWELL COLLINS denies all allegations of Plaintiffs’ Complaint that are not

specifically admitted hereinabove, including but not limited to Plaintiffs’ demands and prayers for

relief. To the extent that the headings, captions, diagrams, charts, footnotes, or other insertions set

forth in Plaintiffs’ Complaint are determined to contain any allegation against ROCKWELL

COLLINS, all such allegations are denied.

                      AFFIRMATIVE AND ADDITIONAL DEFENSES

        In further response to the Plaintiffs’ Complaint, ROCKWELL COLLINS raises, asserts,

and preserves the following affirmative and additional defenses:

                                 FIRST AFFIRMATIVE DEFENSE

        Plaintiffs fail, in whole or in part, to state a cause of action upon which relief can be

granted.

                             SECOND AFFIRMATIVE DEFENSE

        Plaintiffs and the alleged beneficiaries of the decedent’s estate may lack capacity and/or

standing to bring this action.

                                 THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ Complaint should be dismissed or transferred under the doctrine of forum non

conveniens.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Complaint may be barred, in whole or in part, by the applicable statute of

limitations.




                                                  36
                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Complaint may be barred, in whole or in part, by the applicable statute of repose,

including, but not limited to, by the General Aviation Revitalization Act Statute of Repose and

the Illinois Statute of Repose.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims may be barred, in whole or in part, and/or preempted by federal law,

including, but not limited to, the Federal Aviation Administration Authorization Act, and the

aircraft components at issue were certified as safe and airworthy by the Federal Aviation

Administration at the time they were delivered.

                            SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ action may be governed, in whole or in part, by the laws of jurisdictions other

than Illinois.

                             EIGHTH AFFIRMATIVE DEFENSE

        ROCKWELL COLLINS denies that its conduct was a cause or proximate cause of the

Plaintiffs’ alleged injuries and damages. Further, Plaintiffs’ alleged damages, if any, were caused,

in whole or in part, by the acts and/or omissions, including, but not limited to, unusual negligent

acts or willful acts and/or omissions, or the alteration or misuse of any product(s) supplied by

ROCKWELL COLLINS, if any such product(s) are implicated in Plaintiffs’ complaint and/or

exist, by other persons or entities, named or unnamed, over whom ROCKWELL COLLINS had

no control or right to control, including, but not limited to, the pilots and operators of the accident

aircraft, and/or those responsible for designing and/or integrating software code provided by

ROCKWELL COLLINS into systems or components ROCKWELL COLLINS did not design or

manufacture, and those acts and/or omissions were the sole proximate cause or an intervening or




                                                  37
superseding cause of any injuries or damages sustained by Plaintiffs. At this point, ROCKWELL

COLLINS has not had the benefit of discovery and does not specifically know the identity of any

such third parties and will amend this defense to identify same when discovered.

                              NINTH AFFIRMATIVE DEFENSE

        Plaintiffs’ damages, if any, were caused by the acts or omissions of other persons or

entities for which ROCKWELL COLLINS is not liable or responsible. In the event ROCKWELL

COLLINS is found liable to Plaintiffs, which is expressly denied, ROCKWELL COLLINS may

be entitled to indemnification, contribution or apportionment of liability and fault pursuant to

applicable law and reserves its right to seek same.

                             TENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ damages, if any, may have been directly and proximately caused by an

unavoidable accident for which ROCKWELL COLLINS is not liable.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Complaint should be dismissed on the ground that Plaintiffs have failed to join

necessary and indispensable parties.

                            TWELFTH AFFIRMATIVE DEFENSE

       Based upon the state of scientific, industrial, technological, and military knowledge

existing at the time, the design of any and all ROCKWELL COLLINS products, if any such

products are implicated in Plaintiffs’ Complaint and/or exist, were reasonably safe for the subject

aircraft’s normal and foreseeable use and operation at all relevant times, or in light of existing and

reasonably available scientific, industrial, and technological knowledge. Accordingly, Plaintiffs’

claims are barred, in whole or in part, because ROCKWELL COLLINS’s products, if any such

products are implicated in Plaintiffs’ Complaint and/or exist, were consistent with or exceeded the




                                                 38
generally recognized and accepted technological, scientific, industrial, and military state-of-the-

art at the time of its design, testing, manufacture, and/or sale.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ damages, if any, may be barred and/or limited under applicable law.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       The benefits and/or utility of the design of the subject aircraft and any component thereof

provided by ROCKWELL COLLINS, if any such component is implicated in Plaintiffs’

Complaint and/or exists, outweigh the risks associated therewith, if any.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       The products allegedly sold by ROCKWELL COLLINS, if any such products are

implicated in Plaintiffs’ Complaint and/or exist, were intended for and sold to a knowledgeable

and/or sophisticated user fully informed with respect to the risks and benefits of the use, operation,

and/or capabilities of the subject aircraft at issue in this action and over whom ROCKWELL

COLLINS had no control. As such, Plaintiffs’ claims are barred, in whole or in part, to the extent

that adequate warnings were provided to the pilots, the operator of the aircraft, and/or other

intermediaries or third parties regarding the risks and dangers associated with the operation and/or

use of the subject aircraft and any ROCKWELL COLLINS component product, if any such

component product is implicated in Plaintiffs’ Complaint and/or exists. Any duty on the part of

ROCKWELL COLLINS to warn Plaintiffs’ decedent of the risks and dangers associated with such

operation and/or use of the subject aircraft and any ROCKWELL COLLINS component product,

if any such component and/or duty exists, was satisfied through the information and warnings

available to Plaintiffs’ decedent or other intermediaries or third parties.




                                                  39
                           SIXTEENTH AFFIRMATIVE DEFENSE

         If Plaintiffs were damaged by product(s) originally designed, prepared, tested, and/or sold

by ROCKWELL COLLINS, if any such product(s) are implicated in Plaintiffs’ Complaint and/or

exist, which ROCKWELL COLLINS expressly denies, those products were subsequently

installed, removed, exchanged, altered, modified, repaired, retrofitted, damaged, overhauled,

remanufactured, improperly maintained, or misused by persons and/or entities other than

ROCKWELL COLLINS, and over whom ROCKWELL COLLINS had no control or right of

control, and such installation, removal, exchange, alteration, modification, repair, retrofit, damage,

overhaul, remanufacturing, improper maintenance, or misuse proximately caused and contributed

to this accident and the resulting damages complained of, if any.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        ROCKWELL COLLINS should be dismissed for lack of personal jurisdiction in the State

of Illinois.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        ROCKWELL COLLINS complied with all applicable federal, state and foreign statutes,

codes, standards, and regulations, including, but not limited to, those of the United States and

agencies thereof, existing at the time the subject aircraft and all component parts thereof were

manufactured including all standards for coding, design, inspection, testing and warning.

                          NINETEENTH AFFIRMATIVE DEFENSE

        While denying any and all allegations of negligence, wrongdoing, fault, or liability,

ROCKWELL COLLINS states that it would be entitled, at its sole election, to a full credit, offset,

pro-rata reduction, or percentage reduction, based on the percentage of fault attributable to each

settling defendant or non-party, in the event Plaintiffs settle with any defendant or non-party.




                                                 40
                           TWENTIETH AFFIRMATIVE DEFENSE

        Some or all of Plaintiffs’ claims may be barred in whole or in part because Plaintiffs may

have already received full satisfaction and/or compensation for the injuries and damages, if any,

and the claims may be barred by Plaintiffs’ prior release of claims and/or accord and satisfaction

with any entity. While denying that Plaintiffs are entitled to any relief whatsoever, if ROCKWELL

COLLINS is required to pay a monetary award to Plaintiffs, ROCKWELL COLLINS claims a set-

off against any monies received by Plaintiffs for their alleged injuries or damages, including, but

not limited to, any insurance proceeds.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

        An award or judgment rendered in favor of Plaintiffs must be reduced by the amount of

benefits Plaintiffs received, or are entitled to receive, from any source as a result of the death of

their decedent.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

        ROCKWELL COLLINS should be dismissed as the Northern District of Illinois is the

improper venue for this action.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

        To the extent that the laws of other jurisdictions apply, ROCKWELL COLLINS invokes

each and every constitutional and statutory defense available to it under the constitutions, statutes,

civil or other law of each of the other forty-nine states, the District of Columbia, the territories and

possessions of the United States, and/or applicable foreign law. These laws specifically include,

but are not limited to, provisions relating to due process, access to the courts, statutes of limitations

and repose, and limitations on compensatory, non-economic, and punitive damages.




                                                   41
                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

       ROCKWELL COLLINS hereby adopts and incorporates by reference any affirmative

defense asserted by any other defendants to this action, to the extent such affirmative defense

applies to ROCKWELL COLLINS, as if fully set forth herein.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Evidence of subsequent remedial measures is not admissible to prove liability. See Federal

Rule of Evidence 407.

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ breach of warranty claim is barred, in whole or in part, by the absence of privity

between Plaintiffs and ROCKWELL COLLINS and by lack of proper notice to ROCKWELL

COLLINS.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ breach of warranty claim is barred, in whole or in part, because ROCKWELL

COLLINS did not make any warranties to Plaintiffs with respect to the subject software code it

provided to Boeing in accordance with Boeing requirements, or any product provided by

ROCKWELL COLLINS to the extent any such product is implicated in Plaintiffs’ Complaint.

                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ breach of warranty claim is barred, in whole or in part, because Plaintiffs are not

a third-party beneficiaries of any warranties that ROCKWELL COLLINS may have made.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

       Plaintiffs’ right to recovery, if any, is limited to or precluded by the warranty provisions,

including limitations and disclaimer provisions, in Boeing’s contract of sale for the subject Aircraft

and/or documents relating thereto, as well as the warranty provisions, including limitation and




                                                 42
disclaimer provisions, in ROCKWELL COLLINS’s contract(s) for the provision of software code

and/or products to Boeing for use on the subject aircraft.

                            THIRTIETH AFFIRMATIVE DEFENSE

       Plaintiffs’ breach of warranty claim is barred because Plaintiffs did not rely upon any

warranty from ROCKWELL COLLINS.

                         RESERVATION OF FURTHER DEFENSES

       ROCKWELL COLLINS reserves the right to amend its Answer and to assert any and all

additional defenses as may be revealed by further investigation, discovery, and determination of

the substantive law that will govern this case.

                            APPLICABILITY OF FOREIGN LAW

       ROCKWELL COLLINS hereby gives notice, pursuant to the provisions of Federal Rule

of Civil Procedure 44.1, that it may raise issues concerning the applicability of the law(s) of a

foreign country or countries to the claims and defenses raised in this matter and expressly reserves

the right to assert such claims and defenses that may be available to it under the application of the

substantive laws of such foreign jurisdiction.

       WHEREFORE, Defendant ROCKWELL COLLINS, INC. prays that Plaintiffs take

nothing by way of their Complaint against ROCKWELL COLLINS and that all claims,

allegations, and causes of action against ROCKWELL COLLINS be denied and dismissed with

prejudice. ROCKWELL COLLINS requests this relief together with its costs and disbursements

in this action, reasonable attorneys’ fees associated with this action and any further relief the Court

deems just and equitable.




                                                  43
                                       JURY DEMAND

          ROCKWELL COLLINS demands a trial by jury as to all claims and defenses in this

action.

Dated: December 18, 2019                           ROCKWELL COLLINS, INC.


                                                   By: /s/ Nicholas C. Bart
                                                       One of its Attorneys
Nicholas C. Bart
Nick.Bart@fitzhunt.com
Shane B. Nichols
Shane.Nichols@fitzhunt.com
Fitzpatrick & Hunt, Pagano, Aubert, LLP
20 S. Clark Street, Suite 2620
Chicago, IL 60603
Phone: (312) 728-4901
Fax: (312) 728-4950

Garrett Fitzpatrick
Garrett.Fitzpatrick@fitzhunt.com
Fitzpatrick & Hunt, Pagano, Aubert, LLP
Tower 49
Twelve East 49th Street
31st Floor
New York, NY 10017
(212) 937-4000




                                              44
                                 CERTIFICATE OF SERVICE

       I, Shane B. Nichols, certify that on December 18, 2019 I electronically filed the foregoing

DEFENDANT ROCKWELL COLLINS, INC.’S ANSWER AND AFFIRMATIVE DEFENSES

TO PLAINTIFFS’ COMPLAINT AT LAW with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to attorneys of record.

I certify under penalty of perjury that the foregoing is true and correct.

DATED this 18th day of December 2019.


                                                       By: /s/ Shane B. Nichols
                                                       Fitzpatrick & Hunt, Pagano, Aubert, LLP
                                                       20 S. Clark Street
                                                       Suite 2620
                                                       Chicago, IL 60603
                                                       Phone: (312) 728-4902
                                                       Fax: (312) 728-4950




                                                  45
